CLD-015                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1382
                                       ___________

                             IN RE: JAMES COPPEDGE
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. Civ. No. 1:13-cv-01374)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

                     Submitted on Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 16, 2015
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                            (Opinion filed: October 28, 2015)
                                        _________

                                        OPINION*
                                        _________



PER CURIAM

       Pro se appellant James Coppedge appeals from the District Court’s dismissal of

his appeal from an order entered in the United States Bankruptcy Court. Because




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Coppedge’s appeal presents no substantial question, we will grant Trustee Michael B.

Joseph’s (“Trustee”) motion to summarily affirm the District Court’s order.

                                             I.

       In 2013, Coppedge filed a bankruptcy petition in the United States Bankruptcy

Court for the District of Delaware. See In re Coppedge, Bankr. Case No. 13-11098

(Bankr. D. Del. 2013). Upon the Trustee’s motion, the Bankruptcy Court entered an

order dismissing the case on June 27, 2013. Coppedge’s appeal from that order was

dated July 15, 2013, and filed in the Bankruptcy Court on July 17, 2013. The notice of

appeal was transmitted to the District Court on August 1, 2013.

       The Trustee filed a motion to dismiss for lack of subject matter jurisdiction

because the appeal was untimely filed. Coppedge did not oppose the motion to dismiss,

and instead filed an “affidavit of default” and petitions to “affirm settlements” and to

affirm “the debt discharge.” On January 15, 2015, the District Court agreed that

Coppedge’s appeal was untimely under Federal Rule of Bankruptcy Procedure 8002(a),

and dismissed his appeal for lack of subject matter jurisdiction.

       Coppedge timely appealed to this Court, and the Trustee has filed a motion for

summary action, which Coppedge opposes.

                                             II.

       We have jurisdiction over the District Court’s final decision as to Coppedge’s

appeal from the Bankruptcy Court. 28 U.S.C. § 158(d)(1). We exercise de novo review

                                              2
over the question of subject matter jurisdiction. Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010).

       The District Court properly determined that it did not have jurisdiction over

Coppedge’s appeal from the Bankruptcy Court. Appeals from bankruptcy courts must be

brought “in the time provided by Rule 8002 of the Bankruptcy Rules.” 28 U.S.C. §

158(c)(2). And Rule 8002(a)(1) states that a notice of appeal must be filed within 14

days of the entry of a bankruptcy court’s order. We have held that this 14-day time limit

is mandatory and jurisdictional. In re Caterbone, 640 F.3d 108, 110, 113 (3d Cir. 2011).

       In this case, the Bankruptcy Court entered an order dismissing Coppedge’s case on

June 27, 2013. Accordingly, under Rule 8002(a)(1), Coppedge’s notice of appeal was

due on July 11, 2013.1 Coppedge dated his notice of appeal July 15, 2013, and the

Bankruptcy Court received it on July 17th. Coppedge also did not request an extension

of time to appeal. See Fed. R. Bankr. P. 8002(c). Thus, as the District Court determined,

his notice of appeal was untimely and it lacked jurisdiction to review the Bankruptcy

Court’s order. See In re Caterbone, 640 F.3d at 110; S’holders v. Sound Radio, Inc., 109
F.3d 873, 879 (3d Cir. 1997). Further, because the District Court lacked jurisdiction over

the case, it also properly denied as moot Coppedge’s petition to affirm settlements and

1
  The District Court stated that the notice of appeal was due on July 12, 2015. This error
is harmless, as it did not affect the outcome of the case. See McQueeney v. Wilmington
Trust Co., 779 F.2d 916, 917, 924-28 (3d Cir. 1985) (holding that court can find errors
harmless only if it is highly probable that the errors did not affect the outcome of the
case).
                                             3
request for default. Accordingly, we will affirm the District Court’s January 15, 2015

order.2

          Coppedge’s motion to stay the bankruptcy proceedings and US Bank National

Association’s motion to intervene to oppose the motion to stay the bankruptcy

proceedings are denied as moot.




2
 Because we affirm on the basis of the District Court’s determination regarding the
appeal’s untimeliness, we need not consider the other bases for its decision or
Coppedge’s arguments concerning the District Court’s denial of his various motions.
                                            4